Citation Nr: 1817501	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  14-35 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for diabetes mellitus type 2 (diabetes) with erectile dysfunction, hypertension, and nephropathy.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Counsel

INTRODUCTION

The Veteran had active service from November 1970 to March 1972.  

This matter came before the Board of Veterans' Appeals (Board) from a June 2012 decision by the Department of Veterans Affairs (VA) Regional Office (RO).

A hearing before the undersigned Veterans Law Judge was held at the RO in July 2017 (i.e. a video hearing).  The hearing transcript has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The last time the service-connected type II diabetes mellitus was evaluated by VA for compensation and pension purposes was in May 2011.  At the July 2017 hearing, the Veteran testified that the service-connected diabetes and diabetic complications have increased since the time of the last VA examination.  Although the record includes a December 2017 Disability Benefits Questionnaire (DBQ), the DBQ does not report whether the diabetes requires regulation of activities, as needed for a higher rating.  It also does not provide any pertinent information as to the diabetic nephropathy and does not provide any rationale or pertinent information for the determinations that the diabetes is associated with retinopathy, neuropathy, an eye condition other than retinopathy, and peripheral vascular disease.  Thus, the Board finds an examination is needed to determine the impairment associated with the diabetes.  

Furthermore, the record indicates that there are outstanding records, notably those associated with private treatment and the receipt of Social Security Administration (SSA) benefits.  These should be requested.  

Accordingly, the case is REMANDED for the following action:

1. Undertake appropriate development to obtain a copy of any SSA disability determination(s) for the Veteran and a copy of the records associated with any such determination(s).

2.  Undertake appropriate development to obtain any other outstanding private medical records pertinent to the Veteran's claim.   

3.  Arrange for the Veteran to undergo a VA examination by an examiner or examiners with sufficient expertise to determine the nature and extent of all impairment due to the Veteran's diabetes mellitus with hypertension, erectile dysfunction, and diabetic nephropathy.  

The examiner(s) should provide an opinion as to whether the diabetes is associated with retinopathy, an eye condition other than retinopathy, neuropathy, and peripheral vascular disease.  The rationale for the opinion(s) must be provided, with consideration of the December 2017 DBQ.  

All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.  Ensure that all information required for rating purposes is provided by the examiner(s).

4.  Thereafter, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2012).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




